

	

		II

		109th CONGRESS

		2d Session

		S. 2209

		IN THE SENATE OF THE UNITED

		  STATES

		

			January 30, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on

		  4-Chloro-3-[[3-(4-methoxyphenyl)-1,3-dioxopropyl]-amino]-do decyl

		  ester.

	

	

		1.4-Chloro-3-[[3-(4-methoxyphenyl)-1,3-dioxopropyl]-amino]-dodecyl

			 ester

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							9902.09.014-Chloro-3-[[3-(4-methoxyphenyl)-1,3-dioxopropyl]-amino]-dodecyl

					 ester (CAS No. 33942-96-0) (provided for in subheading

					 2924.29.71)FreeNo changeNo changeOn or before 12/31/2008

					 

							

						

					

				

			(b)Effective

			 DateThe amendment made by

			 subsection (a) applies with respect to goods entered, or withdrawn from

			 warehouse for consumption, on or after the 15th day after the date of the

			 enactment of this Act.

			

